EXECUTION COPY


AMENDMENT NO. 4


             AMENDMENT NO. 4 dated as of March 16, 2001 (this "Agreement") among
SEQUA CORPORATION (the "Borrower"), the LENDERS party hereto and THE CHASE
MANHATTAN BANK, as Administrative Agent (in such capacity, the "Administrative
Agent").


             The Borrower, certain Subsidiary Guarantors, certain Lenders and
the Administrative Agent are parties to a Credit Agreement dated as of October
10, 1997 (as heretofore amended, the "Credit Agreement") providing, subject to
the terms and conditions thereof, for loans to be made by said Lenders to the
Borrower in an aggregate principal amount not exceeding $150,000,000. Except as
otherwise defined herein, terms defined in the Credit Agreement have the same
respective meanings when used herein.


             The Borrower has requested that the Required Lenders amend the
Credit Agreement as hereinafter provided, and the Required Lenders have
consented to such amendment. Accordingly, the parties hereto hereby agree as
follows:


             SECTION 1. DEFINITIONS. Except as otherwise defined in this
Agreement, terms defined in the Credit Agreement have the same respective
meanings when used herein.


             SECTION 2. AMENDMENTS. Effective on the Amendment Effective Date,
the Credit Agreement is amended as follows:


          (1) Section 1.01 of the Credit Agreement is hereby amended as follows:


          (a) The pricing grid in the definition of "Applicable Rate" is amended
to read in its entirety as follows:


 



CASH FLOW RATIO

ABR SPREAD

EURODOLLAR
SPREAD

COMMITMENT FEE
RATE

Less than or equal to 2.75

-0-

1.000%

.300%

Greater than 2.75 and less than or equal to 3.25

.250%

1.250%

.325%

Greater than 3.25 and less than or equal to 3.75

.500%

1.500%

.350%

Greater than 3.75 and less than or equal to 4.25

.750%

1.750%

.500%

Greater than 4.25

1.00%

2.000%

.500%



 

 

   

        (b) The following new terms are added in the appropriate alphabetical
locations:

        "2001 Senior Notes" means the 2001 senior notes issued by the Borrower.

        "Bond Issuance Date" means the date on which the 2001 Senior Notes are
issued.


        "Bond Issuance Election Date" means the date on which the Loans are
prepaid as set forth in Section 7.16 (provided that the Bond Issuance Date shall
have occurred on or before June 30, 2001 and that the aggregate principal amount
of 2001 Senior Notes issued on the Bond Issuance Date does not exceed
$200,000,000).


     (2) Section 2.08 of the Credit Agreement is amended by adding a new clause
(e) in the appropriate alphabetical location to read as follows:


        (e) On the Bond Issuance Election Date, the Commitment of each Lender
shall automatically and permanently be reduced by an amount equal to 50% of its
Commitment as in effect immediately prior to such date if, after giving effect
to such reduction, the total Revolving Exposures would not exceed the total
Commitments. The Borrower will give the Administrative Agent three days' prior
notice of the Bond Issuance Date.


     (3) Section 7.13(a) of the Credit Agreement is amended to read in its
entirety as follows:


        (a) Cash Flow Ratio. The Borrower will not permit the Cash Flow Ratio to
exceed the following respective ratios at any time during the following
respective periods:


 

Period

Ratio

   

From the Effective Date
 through December 31, 1997


4.00 to 1

   

From January 1, 1998
 through December 31, 1998


3.75 to 1

   

From January 1, 1999
 through December 31, 1999


3.50 to 1

   

From January 1, 2000
 through December 31, 2000


3.25 to 1

From January 1, 2001
 through March 31, 2001


3.90 to 1, or 4.50 to 1 if the
 Bond Issuance Election Date
 has occurred

   

From April 1, 2001
 through June 30, 2001


3.75 to 1, or 4.15 to 1 if the
 Bond Issuance Election
 Date has occurred

   

From July 1, 2001
 through December 31, 2001


3.65 to 1, or 4.00 to 1 if the
 Bond Issuance Election
 Date has occurred

   

From January 1, 2002
 through June 30, 2002


3.50 to 1, or 3.75 to 1 if the
 Bond Issuance Election
 Date has occurred

From July 1, 2002
 and at all times thereafter


3.50 to 1

 



 

Notwithstanding the foregoing, at any time during the period beginning on the
date three days before the Bond Issuance Date until and including the date three
days thereafter, the Borrower will not permit the Cash Flow Ratio to exceed 4.90
to 1.


             (4) Section 7.13(c) of the Credit Agreement is amended in its
entirety to read as        follows:


        (c) Fixed Charges Ratio. The Borrower will not permit the Fixed Charges
Ratio to be less than the following respective ratios during the following
respective periods:


 



Period

Ratio

   

From the Effective Date
 through March 31, 2001


2.25 to 1

   

From April 1, 2001
 and at all times thereafter


2.25 to 1, or 2.15 to 1 if the
 Bond Issuance Election
 Date has occurred

 

             (5) Article VII of the Credit Agreement is amended by adding a new
Section 7.16 at the end thereof to read as follows:


              SECTION 7.16.  Proceeds of the Bond Issuance. The Borrower will
use the proceeds of the 2001 Senior Notes to prepay the Loans within three days
after the Bond Issuance Date in a principal amount equal to the amount necessary
so that on the date three days after the Bond Issuance Date, after giving effect
to any such prepayment, the total Revolving Exposures does not exceed
$75,000,000. Such prepayment shall be accompanied by accrued interest to the
extent required by Section 2.12, and any amounts owing pursuant to Section 2.15.


             SECTION 3.   Up-front Fees. The Borrower hereby agrees to pay on
the Amendment Effective Date to each Lender who executes and delivers this
Agreement on or before the Amendment Effective Date an up-front fee (each, an
"Up-front Fee") in an amount equal to 0.15% of such Lender's Commitment as in
effect on the Amendment Effective Date. Such Up-front Fees shall be payable in
Dollars and immediately available funds, and once paid, shall not be refundable
under any circumstances.


             SECTION 4   Conditions Precedent. This Agreement shall become
effective on the date (the "Amendment Effective Date") on which the
Administrative Agent notifies the Borrower that the following conditions have
been satisfied:


              (i) This Agreement shall have been duly executed and delivered by
the Borrower, the Required Lenders and the Administrative Agent, and shall have
been acknowledged by the Subsidiary Guarantors as provided on the signature
pages hereof.


              (ii) The Administrative Agent shall have received the following
documents, each of which shall be dated the Amendment Effective Date and shall
be satisfactory to the Administrative Agent in form and substance:


       (a) Certified copies of (x) the articles of incorporation and by-laws of
the Borrower, (y) corporate resolutions evidencing the authority for and the
validity of this Agreement and the Credit Agreement as amended hereby, and (z)
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Credit Agreement as
amended hereby.


       (b) A secretary's certificate of the Borrower certifying the names and
true signatures of the officers of the Borrower authorized to sign this
Agreement and the other documents to be delivered hereunder.


       (c) An opinion of Stuart Z. Krinsly, General Counsel of the Borrower,
substantially in the form of Exhibit C to the Credit Agreement (with appropriate
modifications to reflect the amendment thereof contemplated hereby).


   

 

 

 

              (iii) The Administrative Agent shall have received evidence of the
payment of (x) all Up-front Fees, (y) all reasonable out-of pocket expenses of
the Administrative Agent, including fees and disbursements of special New York
counsel to the Administrative Agent, in connection with the execution and
delivery of this Agreement and (z) all other amount then due and owing pursuant
to Section 10.03 of the Credit Agreement.


            SECTION 5   RATIFICATION. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as of the date hereof,
that (i) the execution, delivery and performance by the Borrower of this
Agreement have been duly authorized by all necessary corporate action on its
part and do not contravene any applicable law or regulation or any contractual
provision applicable to it, (ii) this Agreement constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
(iii) the representations and warranties set forth in Article IV of the Credit
Agreement are true and complete as if made on and as of such date and as if each
reference in such representations and warranties to the Credit Agreement
included reference to such Credit Agreement as amended by this Agreement, and
(iv) no Default has occurred and is continuing, or will occur and be continuing
after giving effect hereto, under the terms of the Credit Agreement, as modified
hereby; and the Borrower agrees that a breach of any of the representations and
warranties set forth in this Section 5 shall be an Event of Default for purposes
of clause (c) of Article VIII of the Credit Agreement.


            SECTION 6.  CONTINUING VALIDITY. Except as specifically set forth
herein, the Credit Agreement and each other Loan Document are in all respects
ratified and confirmed and shall remain unchanged and in full force and effect.
From and after the Amendment Effective Date, all references in the Credit
Agreement and in any related document to "this Agreement", "the Credit
Agreement" and words of like import shall be deemed to refer to the Credit
Agreement as amended hereby.


            SECTION 7.  MISCELLANEOUS. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.


 

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed and delivered as of the day and year first above written.


 

 

SEQUA CORPORATION

 

 

By___________________________________

 

Name:  Kenneth A. Drucker

 

Title:

 

 

 

THE CHASE MANHATTAN BANK,

 

as Administrative Agent

         

By___________________________________

 

Name:  Stacey Haines

 

Title:

     

Lenders

     

THE CHASE MANHATTAN BANK

         

By___________________________________

 

Name:  Stacey Haines

 

Title:

         

THE BANK OF NEW YORK

 

 

By___________________________________

 

Name:  Eliza S. Adams

 

Title:  Vice President

         

THE BANK OF NOVA SCOTIA

 

By___________________________________

 

Name:  TODD S. MELLER

 

Title:  MANAGING DIRECTOR

             

BANK OF MONTREAL

 

 

By___________________________________

 

Name:  MICHAEL P. JOYCE

 

Title:  MANAGING DIRECTOR

         

BANKERS TRUST COMPANY

 

 

By___________________________________

 

Name:  Marguerite Sutton

 

Title:  Vice President

         

PNC BANK, NATIONAL ASSOCIATION

 

 

By___________________________________

 

Name:  Donald V. Davis

 

Title:  Vice President

         

MELLON BANK, N.A.

 

 

By___________________________________

 

Name:  Donald G. Cassidy, Jr.

 

Title:  Senior Vice President

         

THE SUMITOMO BANK, LIMITED

 

 

By___________________________________

 

Name:  Edward D. Henderson, Jr.

 

Title:  Senior Vice President

         

THE FUJI BANK, LIMITED

 

 

By___________________________________

 

Name:

 

Title:

     

NATEXIS BANQUE

 

 

By___________________________________

 

Name:  Pieter J. van Tulder

 

Title:  Vice President and Manager
       Multinational Group

     

By___________________________________

 

Name:  Nicolos Regent

 

Title:  VP Multinational Group

           

ACKNOWLEDGED

:      

CASCO INVESTORS CORPORATION

 

CHROMALLOY AMERICAN CORPORATION

 

CHROMALLOY GAS TURBINE CORPORATION

 

CASCO PRODUCTS CORPORATION

 

SEQUA FINANCIAL CORPORATION

 

ATLANTIC RESEARCH CORPORATION

             

By ____________________________________

 

Name:  Kenneth A. Drucker

 

Title:

 